Citation Nr: 0407342	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 12, 1944, from December 13, 1944 to February 1947, 
and from March 1951 to December 1957.  The veteran also had 
periods of active duty for training.  The appellant is the 
veteran's widow.

This matter arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, that denied 
eligibility for RH insurance under 38 U.S.C.A. § 1922(a) 
(West 2002).  The appellant has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 


REMAND

The appellant presented testimonial evidence in support of 
the issue on appeal during an October 2003 hearing.  The 
record discloses, and the appellant indicated at the time of 
her hearing, that a request had been made to the Winston-
Salem RO to associate the veteran's insurance folder with the 
claims file.  Unfortunately, the veteran's insurance folder 
has not been associated with the claims file for review in 
conjunction with the matter on appeal.  

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that the remand of this case will cause, it recognizes that 
due process considerations require such action.  Accordingly, 
the case is remanded to the RO via the Appeals Management 
Center in Washington DC for the following:

1.  The RO should contact the RO&IC in 
Philadelphia, Pennsylvania, and obtain the 
veteran's insurance folder for association 
with the claims file.

2.  The RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond within the applicable 
period.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	
                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




